Name: Commission Regulation (EC) No 447/94 of 28 February 1994 fixing the reduced levy on imports into Portugal of certain quantities of raw sugar intended for Portuguese refineries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 57/28 Official Journal of the European Communities 1 . 3 . 94 COMMISSION REGULATION (EC) No 447/94 of 28 February 1994 fixing the reduced levy on imports into Portugal of certain quantities of raw sugar intended for Portuguese refineries amended by Regulation (EC) No 3528/93 (4), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93(0 ; Whereas application of the abovementioned provisions gives a reduced rate import levy for the raw sugar concerned of the amount indicated in this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Cduncil Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (l), as last amended by Regula ­ tion (EC) No 1 33/94 (2), and in particular Article 16 (5) thereof, Whereas Article 16 a (1 ) of Regulation (EEC) No 1785/81 provides for a reduced rate levy to apply during the period 1 January to 30 June 1993 to Portuguese imports of certain quantities of raw sugar originating in specified third countries and for use by Portuguese refineries ; Whereas Article 16 a (2) of Regulation (EEC) No 1785/81 stipulates that this reduced levy is to equal the interven ­ tion price for raw sugar as indicated in Article 3 (2) of that Regulation applicable when the sugar is imported, less an amount equal to the average of the spot prices, adjusted where necessary to the cif stage, quoted on the London market during the first 20 days of the month preceding that for which the reduced levy amount is set ; Whereas pursuant to Article 1 6 a (5) the reduced levy is to be set each month for the following month ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (3), as HAS ADOPTED THIS REGULATION : Article 1 The reduced levy on imports into Portugal of the quanti ­ ties of raw sugar for refining (CN codes 1701 11 10 and 1701 12 10) indicated in Article 16 a of Regulation (EEC) No 1785/81 shall, for standard quality, be ECU 23,38 per 100 kg. Article 2 This Regulation shall enter into force on 1 March 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p . 4. 0 OJ No L 22, 27. 1 . 1994, p. 7. 0 OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 320, 22. 12. 1993, p. 32. 0 OJ No L 108, 1 . 5. 1993, p. 106.